                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
            v.                            )
                                          ) Criminal No. 14-10017-DJC
                                          )
JOHN GILLIES,                             )
                                          )
            Defendant.                    )
_________________________________________ )

                                MEMORANDUM AND ORDER


CASPER, J.                                                                     November 20, 2018

I.     Introduction

       Petitioner John Gillies (“Gillies” or “Petitioner”) has filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2255 (the “Petition”), alleging ineffective assistance of counsel.

D. 137. The government opposes the Petition. D. 140. For the reasons discussed below, the Court

DENIES the Petition.

II.    Standard of Review

       A prisoner may seek post-conviction relief under § 2255 if his sentence “(1) was imposed

in violation of the Constitution (2) was imposed by a court that lacked jurisdiction (3) exceeded

the statutory maximum, or (4) was otherwise subject to collateral attack.” David v. United States,

134 F.3d 470, 474 (1st Cir. 1998). It is the Petitioner’s burden to make out a claim for such relief.

Id.

III.   Factual and Procedural Background

       With the assistance of a confidential informant (“CI”), federal agents arranged for a

controlled delivery of a large load of marijuana from Mexico to Arizona. Id. ¶ 8-9. Once the
                                                 1
marijuana arrived in Arizona, the undercover agents took possession and transported the contents

to Massachusetts. Id. ¶ 9. The CI received instructions from a source in Mexico to call a particular

telephone number and the CI tendered this number to the undercover agent. Id. The undercover

agent subsequently called the number and arranged to meet with a then-unidentified male in

Revere, Massachusetts. Id. ¶ 10. On April 11, 2013, three Mexican men, together with Gillies,

arrived in two vehicles at a parking lot in Revere. Id.      At this meeting, Gillies informed the

undercover agent that the money Gillies was required to pay for the undercover agent’s

transportation services was not ready, but that it would be ready later that evening. Id. Thereafter,

the undercover agents maintained surveillance of Gillies who drove to Everett, Massachusetts and

made several telephone calls at a pay phone. Id. ¶ 11. Gillies was subsequently observed engaging

in a brief conversation with another male at a parking lot in Saugus, Massachusetts. Id. The next

day, April 12, 2013, Gillies met again with the undercover agent and handed the agent

approximately $79,000.00 in cash for transportation costs. Id. ¶ 12. At this meeting, the

undercover agent provided Gillies with a “sample” of the marijuana for Gillies’ inspection. Id. ¶

12.

       Luis Lastra-Barrios, another individual from Mexico, was engaged to do the transportation

of the marijuana to Gillies. Id. ¶ 13. Soon after gaining possession of the marijuana, the agents

had Lastra-Barrios stopped by the Massachusetts State Police in Everett, Massachusetts. Id. The

seized marijuana weighed approximately 1,022.68 kilograms (2,254.60 pounds). Id. Lastra-

Barrios was charged in state court and received a sentence of two and half years imprisonment for

trafficking over fifty pounds of marijuana. Id. at n.3.

       Initially, Gillies was also arrested and charged in state court on November 20, 2013. He

was detained there until he was charged by complaint in this matter. D. 4. On January 23, 2014,



                                                 2
Gillies was charged in a three-count indictment charging him with conspiracy to possess with

intent to distribute 1,000 kilograms or more of marijuana (“Count I”), attempt to possess with

intent to distribute 1,000 kilograms or more of marijuana (“Count II”) and possession of marijuana

with intent to distribute (“Count III”). D. 15. On May 1, 2015, Gillies moved to suppress evidence

seized as a result of various warrants obtained and executed during the course of the agents’

investigation. D. 77. After hearing, D. 90, 92, 93, 95, the Court denied the motion. D. 97; D. 130

at 5-11 (stating reasons for ruling on the record).

       On June 18, 2015, Gillies pled guilty to as much of Counts I and II that charged conspiracy

and attempt to possess with intent to distribute 50 kilograms or more of marijuana, respectively,

and the entirety of Count III. D. 99; PSR ¶ 2.

       In connection with his sentencing, the Probation Department calculated his base offense

level based upon the total amount seized in April 2013 as well as marijuana later seized from

Gillies’ vehicle, residence and storage lockers at the time of his arrest in November 2013: 1,000

to 3,000 kilograms, PSR ¶ 28, for an advisory Guideline Sentencing Range (“GSR”) (with

acceptance of responsibility) of 100-125 months. Id. ¶ 114. Gillies argued at sentencing that only

100 to 400 kilograms of marijuana should be attributable to him, accounting for the marijuana

seized from him in November 2013, but only a portion of the shipment seized in April 2013

(namely, approximately 180 kilograms of that shipment which would correspond with $79,000,

the sum of money that Gillies gave to the undercover agents), D. 118 at 11-12; D. 119 at 71, for a

GSR (with acceptance of responsibility) of 57-71 months. After hearing from counsel about this

dispute on the first day of the sentencing on September 16, 2015, D. 118, the Court agreed to hold

an evidentiary hearing, as Gillies was seeking, as to his awareness of the total quantity of marijuana

that was to be involved in the April 2013 transport. Id. at 27.



                                                  3
       At the October 7, 2015, second day of sentencing, the Court held the evidentiary hearing

regarding this issue. D. 119. The undercover agent in the case who had participated on April 11-

12, 2013 meeting with Gillies and the others regarding the transportation of the load of marijuana

(approximately 2375 pounds) testified. D. 119 at 4, 15, 29. During his conversation, which were

in Spanish with Paco and English with Gillies, Gillies did make reference to when he was going

to get his “400,” id. at 27-28, 31, which the undercover agent understood to be a reference to 400

pounds, not kilograms. Id. at 32. At the end of hearing, it was clear that the facts were largely

undisputed since the government did not dispute that the quantity that Gillies was going to take

was a smaller portion of the larger load (namely, 400 pounds), but it took the position that given

the facts and circumstances of the recorded exchanges with Gillies, the entirety of the load was

reasonably foreseeable to him and should be attributed to him for the purposes of calculating the

GSR. D. 119 at 69, 75. The government recommended a sentence of 100 months. D. 119 at 71.

       On October 14, 2015, the third and last day of sentencing, the Court in announcing

sentence, adopted Gillies’ position and rejected the government’s position as to quantity of

marijuana attributable to him for sentencing purposes. D. 120 at 7-8. Accordingly, the Court ruled

that the amount attributable to him was 100 to 400 kilograms and, with three levels off for

acceptance of responsibility, was a total offense level of 21. Id. at 8. With Gillies’ Criminal

History Category of IV, the advisory GSR was 57-71 months. Considering all of the factors under

18 U.S.C. 3553(a), including but not limited to Gillies’ “history of drug trafficking,” the Court

sentenced him to 70 months imprisonment, 3 years of supervised release, no fine, a mandatory

special assessment and forfeiture. D. 120 at 9; D. 113.

        Gillies filed a timely notice of appeal on October 27, 2015. D. 115. On appeal, Gillies’

counsel filed an Anders brief indicating that she was “unaware of any legal issues of merit that can



                                                 4
be pursued in an appeal.” United States v. John Gillies, No. 15-2296, March 25, 2016 entry. By

summary disposition, the First Circuit concluded that Gillies had “knowingly, intelligently, and

voluntarily entered an unconditional guilty plea on June 18, 2015, thereby waiving all appellate

rights other than jurisdictional errors and the length of his sentence,” that there were “no non-

frivolous matters for appeal” and summarily affirmed the sentence. Id., July 20, 2016 entry.

Gillies has now filed the Petition. D. 137.

IV.    Grounds for Relief

       Gillies contends that judgment was imposed in violation of the Constitution because he

received ineffective assistance of counsel. Specifically, he alleges that his appellate counsel was

ineffective for failing to raise the lack of role adjustment under United States Sentencing

Guidelines (“U.S.S.G.”) § 3B1.2 on his direct appeal; trial counsel was ineffective for failing to

get certain exculpatory and impeachment materials from the government; trial counsel was

ineffective for sharing an alleged offer of Rule 11(C)(1)(c) plea agreement for a 57-month sentence

from the government with him; and counsel (not clear whether this allegation is made as to trial

counsel, appellate counsel or both) was ineffective for failing to object to the disparity of his

sentence with Lastra-Barrios, who was charged and sentenced in state court and the government’s

“egregious governmental misconduct” in conducting the undercover operation which led to

Gillies’ arrest. D. 137-1 at 1-2. The Court will address each of these grounds in turn below.

V.     Discussion

       A.      Ineffective Assistance of Counsel

       To demonstrate ineffective assistance of counsel, a petitioner must show that: “(1)

‘counsel’s representation fell below an objective standard of reasonableness,’ and (2) ‘there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding



                                                5
would have been different.’” United States v. Constant, 814 F.3d 570, 578 (1st Cir. 2016) (quoting

Strickland v. Washington, 466 U.S. 668, 688, 694 (1984)).

       Reasonableness is viewed “as of the time of counsel’s conduct.” Strickland, 466 U.S. at

690. Judicial scrutiny of a counsel’s representation and performance must be “highly deferential”

and the Court should make “every effort . . . to eliminate the distorting effects of hindsight.” Bell

v. Cone, 535 U.S. 685, 698 (2002) (internal quotation marks and citation omitted). Moreover,

even deficient representation does not violate the Sixth Amendment if there was no actual

prejudice. See United States v. McGill, 11 F.3d 223, 226 (1st Cir. 1993).

       To demonstrate prejudice, Petitioner must show “that there is a reasonable probability”

that, but for the attorney’s deficient performance, there would have been a different outcome.

Strickland, 466 U.S. at 694. A “reasonable probability is one ‘sufficient to undermine confidence

in the outcome.’” Johnston v. Mitchell, 871 F.3d 52, 64 (1st Cir. 2017), cert. denied, 138 S. Ct.

1310 (2018) (quoting Gonález-Soberal v. United States, 224 F.3d 273, 278 (1st Cir. 2001)).

       B.      Addressing Grounds Raised by Gillies

               1.      There was No Clear Error in Not Adopting a Role Adjustment

       Gillies argues that the Court erred in not adopting a role adjustment. D. 137-1 at 1. As a

preliminary matter, Gillies failed to preserve this claim of error below. Under such circumstances,

the standard of review on appeal is for plain error. United States v. Pinkham, 896 F.3d 133, 136

(1st Cir. 2018). This standard requires Gillies to demonstrate on appeal “(1) that an error occurred

(2) which was clear or obvious and which not only (3) affected [his] substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation of judicial proceedings.” United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001). This Gillies cannot do. Even setting aside this

heightened benchmark, a role adjustment is afforded to a minor participant “who is less culpable



                                                 6
than most other participants in the criminal activity, but whose role could not be described as

minimal.” USSG § 3B1.2 cmt. 5. Accordingly, Gillies carries the burden of demonstrating that

“he is both less culpable than most others involved in the offense of conviction and less culpable

than most other miscreants convicted of comparable crimes.” United States v. Ortiz–Santiago,

211 F.3d 146, 149 (1st Cir. 2000). The record before the Court demonstrates no deficient

performance by appellate counsel in failing to raise minor role adjustment because Gillies played

a critical role in gaining possession of the April 2013 load of marijuana. Moreover, a role

adjustment was not warranted here where the entire quantity of the marijuana load was not

attributed to him for the purposes of the GSR the Court adopted as the Court calculated the BOL

only on the amount (400 pounds) that Gillies was to take. Given these circumstances, the Court is

hard pressed to find that he would have been able to satisfy the clear error standard of a role

adjustment on appellate review and, accordingly, not raising such issue on appeal does not rise to

deficient performance by his appellate counsel.

               2.     Gillies Has Failed to Show How Any Evidence Allegedly Not Produced by
               the Government Prejudiced His Case

       Gillies next argues that his trial counsel was ineffective because she failed to object to the

government’s failure to provide exculpatory evidence and impeachment information concerning

government witnesses. D. 137-1 at 5-6. Specifically, Gillies contends that the government failed

to provide him with reports indicating the government received permission to conduct a controlled

delivery and that agents paid money to a Mexican cartel mule to facilitate same. Id. at 6. Gillies

further contends that the government failed to provide him with documents and tapes indicating

the government unlawfully installed audio and video recording equipment in his vehicle. Id. at 6-

7. Even assuming arguendo that such additional evidence exists or discovery of same was

warranted, Gillies has failed to explain Court how such discovery would have prejudiced or

                                                  7
affected the outcome of the case concerning his unsuccessful motion to suppress or his decision to

enter an unconditional guilty plea. That is particularly true as to his argument that such additional

discovery would have demonstrated that he was responsible for a lesser quantity of a marijuana

and a role adjustment was warranted. D. 137-1 at 8. As explained above, however, the Court

actually adopted Gillies’ contention as to the quantity of marijuana appropriately attributed to him

under the USSG and a role adjustment was not warranted in light of this calculation. For all of

these reasons, Gillies’ second claim fails.

                3.      No Deficient Performance by Counsel as to the Existence of a (C) Plea

        Gillies’ allegation that his trial counsel failed to communicate a Rule 11(C)(1)(c) plea to

him is belied by the record. See D. 140 at 8-9. First, there is no indication on the record that such

offer ever existed. First, the government, which would necessarily have to enter into such an

agreement, denies ever offering Gillies such an agreement. Id. Second, during the Court’s

colloquy with Gillies, the Court asked his counsel if she had communicated all plea offers to her

client and she answered affirmatively. D. 130 at 14. In addition to indicating at the same time that

he was satisfied with the advice and representation of his counsel in this case, id., Gillies also

indicated that he had no plea agreement or other agreement with the government other than the

agreement that he was only pleading guilty to as much of the indictment that charged him with

conspiracy and attempt to possess with intent to distribute 50 kilograms or more of marijuana. Id.

Gillies has not provided a sufficient basis to contend plausibly that his counsel was deficient in

regard to this issue and this claim also fails.

                4.     There Was No Deficient Performance by Trial or Appellate Counsel In
                Not Arguing About Unwarranted Sentencing Disparities or Allegedly Egregious
                Police Misconduct




                                                  8
      Gillies next argues that his counsel was ineffective for failing to argue an unwarranted

sentence disparity in comparison to the two and a half year sentence imposed on Lasta-Barrios in

state court. D. 137-1 at 12. At sentencing, one of the factors the Court must consider is “the need

to avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6); see United States v. Reverol–Rivera, 778

F.3d 363, 366 (1st Cir. 2015). This provision is “primarily aimed at national disparities, rather

than those between co-defendants.” United States v. Rivera–Gonzalez, 626 F.3d 639, 648 (1st Cir.

2010) (internal quotation marks and citation omitted). Moreover, a federal defendant is “not

entitled to a lighter sentence merely because his co-defendants received lighter sentences.” United

States v. Reyes-Santiago, 804 F.3d 453, 467 (1st Cir. 2015) (quoting Rivera-Gonzalez, 626 F.3d

at 648). Even, however, if counsel had attempted to argue that Lasta-Barrios was a similarly

situated defendant, such argument would not have been meritorious or well-founded. First, Lasta-

Barrios was a mere courier engaged to deliver the large quantity of marijuana orchestrated by Paco

and the transportation paid for by Gillies. PSR ¶ 12-13. Second, in addition to the greater role in

the offense that Gillies played, Gillies’ criminal history spans over forty years and includes three

prior felony convictions and a long history of drug trafficking. See id. ¶¶ 40-65. That is, Gillies

can show no prejudice from an alleged failure by his counsel to raise this argument since it was

destined to fail.

      Gillies further argues that his counsel failed to object to the “egregious governmental

misconduct” concerning the controlled delivery of the marijuana and that such conduct was a

manufactured criminal offense. D. 137-1 at 2. This contention also fails since an undercover

investigation is a “recognized and permissible means of investigation” and that “[l]aw enforcement

tactics such as this can hardly be said to violate ‘fundamental fairness’ or ‘shocking to the universal



                                                  9
sense of justice.’” United States v. Russell, 411 U.S. 423, 432 (1973) (internal citation omitted).

Accordingly, this claim fails as well.

       Since none of the asserted claims rise to ineffective assistance of counsel,1 the Court

DENIES the Petition.

VI.    Certificate of Appealability

       A petitioner may receive a certificate of appealability only if he has made “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537

U.S. 322, 336 (2003). Such a showing is made when “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). Based upon its analysis of the record and the applicable law, this Court does not,

at this time, conclude that “reasonable jurists” could debate this Court’s conclusion.           Id.

Accordingly, the Court is not inclined to issue a certificate of appealability but will give Gillies

until December 11, 2018 to file a memorandum, not to exceed five pages, if he desires to address

the issue of whether a certificate of appealability is warranted as to the Petition.

VII.   Conclusion

       For the foregoing reasons, the Court DENIES Petitioner’s habeas petition under 28 U.S.C.

§ 2255, D. 137.

       So Ordered.

                                                               /s/ Denise J. Casper
                                                               United States District Judge




1
  To the extent that Gillies seeks an evidentiary hearing as to any of these claims, D. 143 at 19,
such relief is not warranted here and is also denied.
                                                  10
